UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


CARLOS ABREU,

                                     Plaintiff,

              v.                                                       9:15-CV-0540
                                                                       (MAD/ATB)

NURSE TRAVERS, et al.,

                                     Defendants.


APPEARANCES:

CARLOS ABREU
046 046 276
Plaintiff, pro se
Buffalo Federal Detention Facility
4250 Federal Drive
Batavia, NY 14020

MAE A. D'AGOSTINO
United States District Judge

                                                  ORDER

       In May 2015, Plaintiff Carlos Abreu ("Plaintiff") commenced this civil rights action

alleging that Defendants violated his constitutional rights while he was in the custody of the

New York State Department of Corrections and Community Supervision ("DOCCS") at

Upstate Correctional Facility ("Upstate C.F."). See Dkt. No. 1 ("Compl."). The procedural

history of this matter was summarized, at length, in a Decision and Order filed on May 14,

2019 (the "May 2019 Order") and on July 19, 2019 (the "July 2019 Order"), will not be

restated herein. See Dkt. Nos. 61, 66.

       In the July 2019 Order, the Court concluded that Plaintiff had not demonstrated "good
cause" for his inability to serve Defendants. See Dkt. No. 66. Consequently, Plaintiff was

directed to serve Defendants within thirty (30) of the filing date of the July 2019 Order. See

id. Plaintiff was advised that his failure to effectuate service may result in dismissal of his

action pursuant to Fed. R. Civ. P. 4(m); 41(b) and Local Rule 41.2. See id. The Court also

noted that Plaintiff had not provided a Notice of Change of Address. See id.

       On July 31, 2019, the July 2019 Order was returned and marked "Undeliverable" with

the notation "Return to Sender, Attempted - Not Known, Unable to Forward" on the envelope.

Dkt. No. 67.

       As of the date of this Order, Plaintiff has not complied with the July 2019 Order, has

not provided the Court with a Notice of Change of Address, and has not communicated with

the Court in any manner regarding this action.

       WHEREFORE, it is hereby

       ORDERED that this action is DISMISSED without prejudice and the Clerk is directed

to enter judgment accordingly; and it is further

       ORDERED that the Clerk serve a copy of this Decision and Order on Plaintiff at his

address of record.

IT IS SO ORDERED.

Dated: August 28, 2019
      Albany, New York




                                                   2
